Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment dated 01/06/2021 has been entered and considered for this Office Action. Accordingly, claims 1, 3, and 14 have been amended, claim 2 has been cancelled, and new claim 31 has been added. Claims 1, 3-6, 8, 10-19, 21, 23-26, and 29-31 are currently pending.

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. Applicant alleges that Couvillon fails to anticipate “a first end of each strut is attached to the body at a respective attachment point of a plurality of attachment points, wherein each of the plurality of attachment points are spaced from one another on the body, wherein each strut is attached only at the first end” and “an actuator mechanism operable to cause the actuating members to contract such that only an opposite second end of each of the plurality of struts expands outward away from the body”, as explicitly recited by newly amended independent claims 1 and 14. As discussed in the new 35 U.S.C. 103 rejections as set forth below, when combined with the teachings of Wolf, the modified Couvillon would teach the limitations of the claims.
Applicant’s arguments for patentability of dependent claims 3-6, 8, 10-13, 15-19, 21, 23-26, and 29-31 solely rely on patentability of claims 1 and 14 by virtue of their dependency. In view of examiner's new grounds for rejection, claims 1 and 14 remain rejected, and as such the dependent claims  3-6, 8, 10-13, 15-19, 21, 23-26, and 29-31 similarly remain rejected.
	

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 sets forth that the extended body is “configured to extend through a catheter.” However, it is not clear whether the claim is intending to positively recite the structure of a catheter with a plurality of slits as part of the invention. As the independent claim on which claim 31 depends is drawn solely to a guidewire, it does not appear that applicant intends to positively claim the structure of a catheter with a plurality of slits. Therefore, the claim is interpreted to be drawn to the intended use of the guidewire and struts of the present invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 8, 11, 14, 19, 21, 24, 29, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couvillon (US PG Pub 2003/0236531) and in further view of Wolf (US PG Pub 2012/0184977).
Regarding claims 1 and 14, Couvillon, drawn to an electronically activated catheter for capturing specimen within a patient body (see Abstract) discloses a guidewire 100 (see Figs. 7A-7D) for an intravascular procedure and a method for performing an intravascular procedure, the guidewire 100/method comprising:
Inserting into a vessel a guidewire 100 comprising (see paragraph [0015]: “The capture device apparatus can be inserted, for example, into a body lumen such as those found within the gastrointestinal tract, respiratory tract, vasculature or urinary tract.”):
an extended body 106 (see Figs. 7A-7D) comprising a proximal portion (see annotated Fig. 7D below), a distal portion (see annotated Fig. 7D below), and a distal tip (area near reference element 106); 
a centering mechanism (see large box in annotated Fig. 7D below) comprising  a plurality of struts 104 positioned around the body; and 
a plurality of actuating members 110a coupled to the plurality of struts 104 and the body (struts 104 are connected to the actuating members by adhesive 119, which adheres to the body; see paragraph [0057]: “Actuators 110a and 110b are attached to both the jacket 104 and stiff tubular member 106 via adhesive regions 119.”), wherein  a first end of each strut 104 is attached to  the body 106 at a respective attachment point (see annotated Fig. 7D below), wherein a first end of each actuating member 110a is attached to the body 106 and an opposite second end of each actuating member 110a is attached to a respective strut 104 at a location proximate the first end of the respective strut 104 such that each actuating member 110a extends across the respective attachment point (see annotated Fig. 7D below) wherein the plurality of struts 104 is configured [to contact a vessel wall to ] (see paragraph [0015]: “The capture device apparatus can be inserted, for example, into a body lumen such as those found within the gastrointestinal tract, respiratory tract, vasculature or urinary tract.” The limitation as delineated above in bolded brackets is drawn to the intended use of the plurality of struts. It has been held in recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, USPQ2d 1647 (1987). Therefore the plurality of struts of Couvillon would be at least capable of contacting the vessel wall to center the device); and
using an actuator mechanism 154 operable to cause the actuating members 110a 110b to contract (see paragraph [0081]: “The capture device apparatus includes a capture device portion 100 containing an aperture 103 and various electronic actuators (not shown), which are controlled by a controlling device 154.”) such that the plurality of struts 104 expands outward away from the body 106 (see Fig. 7C-7D; Fig. 7C shows the not expanded configuration, and Fig. 7D shows the expanded configuration).

    PNG
    media_image1.png
    346
    866
    media_image1.png
    Greyscale

However, Couvillon is silent with regards to each of the plurality of attachment points are spaced from one another on the body, wherein each strut is attached only at the first end, wherein the 
Wolf, drawn to a catheter with electroactive polymer centering members that change from a first to a second configuration (see Abstract) teaches a guidewire 40 with centering struts 45 (see Fig. 19) wherein the struts 45 are attached at only the first end (see Fig. 19, the ends of arms 55 are attached around the body radially spaced from one another and only attached at that one end), and wherein the actuator contracts such that only an opposite second end of each of the struts expands away from the body (see paragraphs [0348]-[0349]: “In the active buckling mode--an actuation mechanism activates the same and transform the wired arms from the initial configuration to the buckled configuration, in which said wired arms at least partially encircles at least a portion of the main longitudinal axis of the catheter…In this mode the wired arms are made of material with elastic properties, such as shape memory alloys, EAPs or other materials with elastic or flexible elements.”).
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the catheter of Couvillon to include the specific structural arrangement of the centering members and the actuating action of Wolf, in order to cause the struts to at least partially encircle a portion of the main longitudinal axis of the catheter for centering within a volume through which the guidewire can intimately reach the region of interest for treatment, as recognized by Wolf.

Regarding claims 8 and 21, Couvillon discloses activation of the plurality of actuating members causes a pullback and an extension (see paragraph [0062]: “In the configuration illustrated in FIG. 7C, actuators 110a are in an expanded state, while actuators 110b are in a contracted state.  Upon contraction of actuators 110a expansion of actuators 110b as illustrated in FIG. 7D, the jacket 104 buckles in the region outside of actuators 110a in a manner similar to the above.” See also Figs. 7C-7D).

claims 11 and 24, Couvillon discloses each of the plurality of actuating members comprises an electroactive polymer (see paragraph [0034]: “According to preferred embodiments of the present invention, capture devices for insertion into the body of a patient are provided, which contain one or more electroactive polymer actuators.”).

Regarding claim 19, Couvillon discloses contracting the plurality of actuating members causes the distal tip to exhibit an altered shape (see Annotated Figs. 7C-7D below).

    PNG
    media_image2.png
    624
    837
    media_image2.png
    Greyscale


Regarding claim 29, Couvillon discloses the body comprises an electrode for the electroactive polymer and each strut comprises a counter electrode for the electroactive polymer (see paragraph [0008]: “The electroactive polymer actuators beneficially comprise (a) an active member, (b) a counter-

Regarding claim 31, Couvillon discloses the invention as claimed, however does not explicitly set forth the extended body is configured to extend through a catheter and the opposite second end of each of the plurality of struts is configured to extend through a respective slit of a plurality of slits on the catheter. However, as set forth in the 35 U.S.C. 112(b) rejection above, it does not appear that applicant intends to positively recite the structure of a catheter with a plurality of slits as part of the invention, and therefore the claim appears to be a statement of intended use with regards to the struts of the guidewire. It has been held in recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, USPQ2d 1647 (1987). Therefore the struts of Couvillon would be at least capable of extending through corresponding slits of a catheter, as Couvillon provides a guidewire of a size that would be capable of traversing the inside of a catheter.

Claims 3 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couvillon in view of Wolf, as applied to claims 1, 8, 11, 14, 19, 21, 24, 29, and 31 above, and in further view of Maseda (US 6,514,237).
Regarding claims 3 and 16, Couvillon is discloses the invention substantially as claimed, however is silent with regards to the plurality of actuating members being configured to vibrate a portion of the guidewire.
Maseda, drawn to a controllable intralumen medical device with electroactive polymers (EAPs) and EAP actuators to navigate through passageways of the body (see Abstract) discloses a guidewire for an intravascular procedure (see Fig. 1) wherein a plurality of actuating members 300 are configured to vibrate a portion of the guidewire (see Col. 8, lines 27-32: “Accordingly, by automatically controlling the 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the actuating members of Couvillon to be configured to vibrate a portion of the guidewire, as taught by Maseda, in order to provide dynamic manipulation of the guidewire, as recognized by Maseda.

Regarding claim 15, Couvillon is silent with regards to the plurality of actuating members being configured such that, when contracted via the actuator mechanism, the distal portion curves and pulls the tip away from an axis of the guidewire.
Maseda teaches the actuating members 306 being configured such that, when activated via the actuator mechanism 300, the distal portion 122 curves and pulls the tip 128 away from the axis (see dashed line) of the guidewire (see Fig. 4A).
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the actuating members of Couvillon to respond as claimed, as taught by Maseda, in order to provide further dynamic manipulation of the guidewire, as recognized by Maseda.

Claims 4-6, 12-13, 17-18, and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couvillon in view of Wolf, as applied to claims 1, 8, 11, 14, 19, 21, 24, 29, and 31 above, and in further view of Baumgartner et al., (US PG Pub 2007/0123750, hereinafter "Baumgartner").
Regarding claims 4-6 and 17-18, the modified Couvillon discloses the invention substantially as claimed, however is silent with regards to a computer for receiving a navigational input, introducing a 
Baumgartner teaches a computer system 18 comprising a tangible, non-transitory memory 20 coupled to a processor 22, wherein the computer system 18 is operable to receive a navigational input, introduce a curve at a tip of the guidewire 12 according to the navigational input, and translate the curve away from the tip so that successive portions of the guidewire exhibit the curve (see paragraph [0021]; "For example, computer 18 is responsive to switches 46 on touch panel 44 to control a voltage supplied by electrical source 30 to each cord 40, so that manual control of the direction and/or shape of catheter 12 can be accomplished easily." See also paragraph [0019]; "Also in some configurations, catheter 12 further comprises a contact sensor 32 configured to sense contact with a wall 34 of a vessel 16 wall or wall 36 of an organ 38. Computer 18 is responsive to contact sensor 32 and is configured to utilize electrical source 30 to immediately electrically activate electroactive polymer 14 to change the shape and/or direction of catheter 12 upon contact sensor 32 sensing contact with a vessel wall 34 or an organ wall 36."). Baumgartner further teaches the computer system 18 introducing a plurality of curved into the guidewire 12 by means of signals issued from the computer system 18 and acting via the electroactive polymer 14 (see paragraph [0021]; "For example, computer 18 is responsive to switches 46 on touch panel 44 to control a voltage supplied by electrical source 30 to each cord 40, so that manual control of the direction and/or shape of catheter 12 can be accomplished easily."). Baumgartner further discloses imaging the vasculature system of the body, storing the vascular system information, and then steering the catheter by means of the electroactive polymer to traverse the vasculature using the stored vasculature information (see Fig. 4 and paragraphs [0025]-[0027]). The skilled artisan would recognize that if the catheter was being steered using the vasculature information from the images obtained, the 
At the time of the invention, it would have been obvious one having ordinary skill in the art to modify the invention of Couvillon to include the computer and guidewire control as taught by Baumgartner, in order to more easily control the shape and translation of the guidewire, as recognized by Baumgartner.

Regarding claims 12-13 and 25-26, Couvillon is silent with regards to a forward looking ultrasound sensor on the guidewire to perform a detection operation, wherein the detection operation comprises a velocity determination.
Ex parte Masham, USPQ2d 1647 (1987). Therefore the sensor of Baumgartner would be at least capable of performing velocity determination.
At the time of the invention, it would have been obvious one having ordinary skill in the art to modify the invention of Couvillon to include the forward looking ultrasound sensor as taught by Baumgartner, in order to measure the velocity of the blood flow within the vasculature, or of the velocity of the catheter with respect to the internal structures of the vasculature.

Claims 10 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couvillon in view of Wolf, as applied to claims 1, 8, 11, 14, 19, 21, 24, 29, and 31 above and in further view of Sher (US PG Pub 2006/0015126).
The modified Couvillon discloses the invention as claimed, however is silent with regards to an Archimedes screw disposed at the distal portion of the guidewire.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793